Title: To James Madison from Thomas Bulkeley, 8 August 1801 (Abstract)
From: Bulkeley, Thomas
To: Madison, James


8 August 1801, Lisbon. Encloses copy of peace treaty between Spain and Portugal concluded at Badajoz 6 June and received 7 Aug. by post. Reports that British packets enter port under flags of truce and no order has yet been issued prohibiting this.
 

   RC and enclosure (DNA: RG 59, CD, Lisbon, vol. 1). RC 1 p.; docketed by Wagner as received 7 Oct. Enclosure 6 pp.; in Spanish; docketed by Wagner as received in Bulkeley’s 8 Aug. dispatch.


   A full transcription of this document has been added to the digital edition.
